

Exhibit 10.2


Mr. M. Ali
Khatibzadeh                                                                                                                                                            January
27, 2009
Senior Vice President, General Manager of Wireless Business
 
Subject:  Employment Agreement
 
Dear Ali,
 
The Board of Directors discussed in January and approved on January 15, 2009
entering into new employment agreements with the executives of ANADIGICS, Inc.,
a Delaware corporation (the “Corporation”).  This agreement is made and entered
into effective as of the 27th day of January 2009, by and between the
Corporation and Mohammad Ali Khatibzadeh, an executive employee of the
Corporation, and replaces in all respects the employment agreement between the
Corporation and Mohammad Ali Khatibzadeh, dated as of July 25, 2000, as amended
from time to time.
 
In order for the Corporation to attract and retain as executives and officers
the most capable persons available, the Corporation and executive employee do
hereby agree as follows:
 
1. Employment with the Corporation is at-will and may be terminated at any time
with or without cause or notice by the executive employee or the
Corporation.  No person is authorized to provide any employee with an employment
contract or special arrangement concerning terms or conditions of employment
unless the contract or arrangement is in writing and signed by the Chief
Executive Officer of the Corporation.
 
2. In addition to the provisions set forth in this document, the executive
employee’s employment will be governed by the policies and procedures outlined
in the Employee Handbook, as amended from time to time.
 
3. In the event your employment with the Corporation is terminated at any time
by the Corporation without “Cause” (as defined below) or in the event of a
“Change in Control” (as defined in Annex A hereto) which results in either the
involuntary termination without Cause of your employment with the Corporation or
your voluntary resignation from the Corporation due to a reduction in
responsibilities and duties associated with your position, or reduction in
compensation (base salary, plus bonus at target) without your prior express
written consent, the Corporation agrees that following such termination without
Cause or such termination following a Change in Control you shall receive (a) an
amount equal to 200% of the sum of (1) the highest annualized rate of your base
salary in effect at any point during the twelve months preceding the date of
termination of employment under this Agreement, plus (2) your bonus at target of
110% of the highest annualized rate of your base salary in effect at any point
during the twelve months preceding the date of termination of employment under
this Agreement, to be paid on the date that is sixty (60) days after the date of
termination of your employment under this Agreement; (b) payment of the
semi-annual bonus (at 100% of target prorated for the number of months worked in
that period), to be paid on the date that is sixty (60) days after the date of
termination of your employment under this Agreement; (c) continuation of all
current medical and dental insurance benefits until the first to occur of one
year from the date of termination of employment under this Agreement or the
commencement of employment at another employer offering similar benefits; (d)
executive outplacement services for up to six months; and (e) immediate vesting
of all stock options and shares of restricted stock previously or hereafter
granted under any stock or stock option plan of the Corporation, including but
not limited to, the Corporation’s 2005 Long Term Incentive and Share Award Plan,
1997 Long Term Incentive and Share Award Plan for Employees, and 1995 Long Term
Incentive and Share Award Plan, as the same may be amended from time to time, to
the extent such stock options or shares of restricted stock have not vested as
of such date; any such options shall continue to be exercisable, with respect to
options granted prior to October 31, 1998 for 90 days, and for options granted
subsequent to October 31, 1998, for twelve (12) months following the date of
involuntary or voluntary termination of employment under this Agreement as
described above, but not beyond the original term of the option.  For purposes
of this Section 3:
 
“Cause” shall mean (w) unauthorized use or disclosure of confidential
information of the Corporation in violation of Section 4(c) hereof; (x)
conviction of, or a plea of “guilty” or “no contest” to, a felony under the laws
of the United States of America or any state thereof; (y) embezzlement or
misappropriation of the assets of the Corporation; or (z) misconduct or gross
negligence in the performance of duties assigned to the executive employee under
this Agreement.
 
Payment of any compensation and benefits under your Employment Agreement as
amended is contingent upon execution of the ANADIGICS standard Separation and
Release Agreement between the Corporation and the Executive which shall be
executed and delivered to the Corporation on or before the date that is 50 days
following the date of termination of employment.
 
4.  
 
(a)  During your employment with the Corporation, you may not perform any work
for any company that competes with us in the manufacture and sales of RF
integrated circuits in the wireless, cable and broadband, or fiber optics
markets, whether directly or indirectly.  This includes any business set up on
your own or by you with others.  You must disclose any intention to engage in
any form of business activity outside your activities with the Corporation to
the Chief Executive Officer, which must be approved in writing prior to
commencement of those activities.
 
          (b) For a period of twelve (12) months after termination of your
employment with the Corporation, either by the Corporation or by your
resignation, you agree not to hire, solicit to hire, or be involved in the
solicitation of any employees of the Corporation or any of its subsidiaries.
 
          (c) During and after your employment with the Corporation you are
required to protect the confidentiality of information you use or become party
to.  You may not disclose confidential information to any unauthorized third
party.  This includes but is not limited to information related to technology,
intellectual property, strategic business plans, transformation initiatives,
suppliers, and clients.  Your dealings with suppliers and clients must always be
managed in the best interest of the Corporation.  Any confidential information
you are a party to may only be used in the interest of the Corporation in the
context of the Corporation’s legitimate relationships with suppliers, clients
and any authorized third party.  Such information must not be used for any other
purpose, including personal gain.  In addition, you are reminded of the
restrictions and conditions of employment described in the Proprietary
Information Agreement signed by you and on file in the Human Resources
Department.  Any breach of confidentiality will subject you to immediate
termination.
 
            (d) Failure to comply with the provisions of this Section 4 shall
subject you to the immediate termination of any of your unexercised stock
options.
 
5. The following additional new benefits are provided to the executive employee
as part of this agreement:
 
           (a) A confidential annual physical exam through the Corporation’s
contracted vendor, Executive Health Group.  The physical exams are scheduled
during the executive’s month of birth each year at no cost to the executive.
 
                (b) In order to provide for financial peace of mind, an
allowance of up to $2,000 per year for financial planning.
 
                (c) Indemnification protection for any lawsuit brought against
the Corporation as detailed in Article VII, Section 4 of the Corporation bylaws.
 
6. Confidentiality:  The terms and conditions of this Agreement are to be
private and confidential, and you agree not to disclose any of these terms and
conditions to any person except your spouse, your attorney or your tax advisor,
unless disclosure is necessary to carry out the terms of this Agreement, or to
supply information to any taxing authority, or is otherwise required by law.
 
7. Disputes:  You agree that any dispute or claim with respect to any provision
of this agreement or your employment must be presented to the Chief Executive
Officer within three (3) months of the occurrence.
 
8. 
 
(a)           It is intended that this Agreement will comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and any
regulations and guidelines promulgated thereunder (collectively, “Section
409A”), to the extent the Agreement is subject thereto, and the Agreement shall
be interpreted on a basis consistent with such intent.  If an amendment of the
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably
possible.  No action or failure to act pursuant to this Section 10 shall subject
the Corporation to any claim, liability, or expense, and the Corporation shall
not have any obligation to indemnify or otherwise protect Executive from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A.
 
(b)           Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Corporation to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a “separation from
service” that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of Executive’s “separation from service,” or (ii) the date of Executive’s death
(the “Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 10 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them
herein.  Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment, references to
Executive’s “termination of employment” (and corollary terms) with the
Corporation shall be construed to refer to Executive’s “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Corporation.
 
(c)           With respect to any reimbursement or in-kind benefit arrangements
of the Corporation and its subsidiaries that constitute deferred compensation
for purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Corporation.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
 


 
Signatures:
 
 
/s/ Gilles
Delfassy                                                                
ANADIGICS, Inc.
By: Gilles Delfassy
President and CEO
/s/ Mohammad Ali Khatibzadeh
Mohammad Ali Khatibzadeh
Senior Vice President, General Manager of Wireless Business
January 27, 2009                                                                
January 27, 2009                                                                
Date
Date




--
 
 

--------------------------------------------------------------------------------

 

ANNEX A
 
Change In Control
 
Change in Control.  A Change in Control of the Corporation shall be deemed to
have occurred if (i) any “Person” as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(other than the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing more
than 50% of the combined voting power of the Corporation’s then outstanding
securities, (ii) during any 12-month period (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constituted the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in subclauses (i), (iii) or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least 66-2/3% of the
members of the Board then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof, (iii) the Corporation’s stockholders approve a merger or consolidation
of the Corporation with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no “person” (as defined above) acquires more than 50% of the combined
voting power of the Corporation’s then outstanding securities, or (iv) the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all of the Corporation’s assets.
 

